                                                               Case 1:18-cr-00461-CM Document 43 Filed 06/23/20 Page 1 of 7
AO 245B (Rev. 09/19)                          Judgment in a Criminal Case                    (form modified within District on Se pt. 30. 2019)
                                              Sheet I



                                                                                UNITED STATES DISTRICT COURT
                                                                                                   Southern District of New York
                                                                                                                         )
                        UN ITED STATES OF AMERICA                                                                        )         JUDGMENT IN A CRIMINAL CASE
                                                                       V.                                                )
                                                   Ramon Palacios                                                        )
                                                                                                                         )         Case Number: 1:18CR00461- 001(CM)
                                                                                                                         )         USM Number: 76575-1 12
                                                                                                                         )
                                                                                                                         )          David M. Chidekel
                                                                                                                         )         Defendant 's Attorney
THE DEFENDANT:
[i1 pl eaded guilty to count(s)                                             1
                                                                                                                   --- - -   ---- - - - -                      ---------
D pleaded nolo contendere to count(s)
    which was accepted by the court.
D was fo und guil ty on count(s)
    after a plea of not gu ilty .

The defendant is adjudicated guilty of these offenses:

Title & Section                                                        Nature of Offense                                                                           Offense Ended
21 USC846 ,841 (b)(1 )(A)                                              Conspiracy to Dist Heroin , Cocaine , Fentanyl , and Meth                                   6/30/2018




        The defendant is sentenced as provided in pages 2 through                                                              7          of this judgment. The sentence is imposed pursuant to
th e Sentenc ing Reform Act of 1984.
D The defendant has been found not gui lty on count(s)
li'.l Co unt( s)                                                                                   0        IS   [i1 are dismissed on the motion of the United States .

         It is ord ered th at the defendant must notify the United States anorney for this district within 30 day s of any change of nam e, residence.
or mailing address until all fines, restitution , costs, and specia l assessments imposed by this judgment are fu lly paid . If ordered to pay restitution .
the defenaant must notify the court and United States anorney of materi al changes in economic circumstances .

                                                                                                                                                               6/23/2020
                                                                                                                      -Da11    ~n~posi ti on o f Judgment      -               -

                                                                                                                         /-.,_. I/          ~       ,,VI --~
                                                                                                                      _!.~~--lf..,.t_ !_~!:_            -----~~        - ----
                                                                                                                       Signature of Judge

                                                                                       . ....
                                                                                     ':· :




               r:~~2:~~~~~:~~:~::r
               .. .     ~
                                 ~•· ;·~' . .
                                      .
                                                                                       . ..     . ..... -                                       Colleen McMahon , Chief Judge
                                                                                                                       Name and Ti tl e of Judge
               :~~j !~~J(: ~~~ 1 ~~· }
                   \:,
                            l ~ ~ . (~ L~ :\ Z.~ ~
                                                                                                                                                               6/23/2020
                            . .. !'       .., 1 ·- . -
                   ~!       " . c• I •         -    •    .1.   :   ~                                                   Da te
               -~i               ,, __,,. .
                            • f ·~
                                  Case 1:18-cr-00461-CM Document 43 Filed 06/23/20 Page 2 of 7
,\0 2-l5 1l (Rev . 09/ 19 ) .Judgment in Criminal Case
                             Sheet 2    Impri sonment

                                                                                                                Jud gment -   Page   2   of   7
 DEFEN DA T : Ramon Palacios
 CASE UMBER : 1:18CR00461- 001(CM)

                                                                    IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
                                                  TIME SERVED.




       0 The court makes the following recommendations to the Bureau of Prisons :




       0 The defen dant is remanded to the custody of the United States Marshal.

       0 The defendant shall surrender to th e United States Marsha l for this district:
             0    at                                     0   a.m.      0    p.m.     on
             0    as notified by the United States Marshal.

       0 The defendant shall surrender for service of sentence at th e institution designated by the Bureau of Prisons:
             0    before 2 p.m. on

             0    as notified by th e United States Marshal.

             0    as notified by the Probation or Pretrial Services Office.



                                                                           RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                                to
 at                                                          with a certi ti ed copy of thi s judgment.



                                                                                                             UN ITED STATES MARSHAi.



                                                                                   By     -                              ---------
                                                                                                          DEPUTY UN ITED STATES MARSHAL
                               Case 1:18-cr-00461-CM Document 43 Filed 06/23/20 Page 3 of 7
AO 245 8 {Rev 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                        Judgment- Page ~---_    or
DEFENDA T: Ramon Palaci os
CASE NUMBER: 1:18CR0046 1- 00 1(CM )
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                                                         TH REE (3) YEARS .




                                                       MANDATORY CONDITIONS
 I.   You must not commit another federal, state or local crime.
..,
      You must not unlawfully possess a controlled substance .
.).
      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's detem1ination that you
                   pose a low risk of future substance abuse. (check ,j applrcable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution . (check ,j applicable)
5.     rl! You must cooperate in the collection of DNA as directed by the probation officer. (check ,japplicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qua lifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic vio lence. (check ,japplicable)

You must comply with the standard conditions that have been adopted by this co urt as well as with any other conditions on the anached
page.
                            Case 1:18-cr-00461-CM Document 43 Filed 06/23/20 Page 4 of 7
AO 24 5B (Rev 09/19)   .ludgment in a Criminal Case
                       Sheet 3A - Supervi sed Release
                                                                                              Jud gment- Page __ _ _ __ of
DEFENDANT: Ramon Palacios
CASE NUMBER: 1:18CR00461- 001(CM)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release , you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed .
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arran gements (s uch as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
     th e probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change .
6. You must allow the probation officer to vi sit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any item s prohibited by the conditions of your supervision that he or she observes in plain view .
7. You must work full time (at least 30 hours per week) at a lawful type of emp loyment, unless the probation officer excuses you from
     doin g so. If you do not have full-time employment you must try to find full-time emp loyment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I0
     days in advance is not possible due to unanticipated circumstances, yo u must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony , you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i .e., anything that was
     des igned , or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first gettin g th e permission of the court.
12 . You mu st follow the in structions of the probation officer related to the conditions of supervi sion .




U.S. Probation Office Use Only
A U. S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervis ed
Release Conditions, available at: www. uscourts. gov.


Defendant's Signature                                                                                   Date
                                 Case 1:18-cr-00461-CM Document 43 Filed 06/23/20 Page 5 of 7
1\ ()   245B (Rev. 09/19)   Judgment in a Criminal Case
                            Sheet 3B - Superv ise d Release
                                                                                                              5
                                                                                            .Judgment- Page _ _   _   of    7
DEFENDANT: Ramon Palacios
CASE UMB ER: 1:18CR00461- 001(CM)

                                            ADDITIONAL SUPERVISED RELEASE TERMS
  The Court recommends that the defendant be supervised in his district of residence in California . In addition to the
  standard conditions , the following special conditions apply :
  The defendant is to participate in a program approved by the United States Probation Office for substance abuse , which
  program will include extensive drug tes·ting to determine whether the defendant has reverted to the use of drugs and
  alcohol. The Court authorizes the release of available evaluations and reports (including the Presentence Investigation
  Report) to the substance abuse provider, as approved by the Probation Department. The defendant will be required to
  contribute to the cost of the substance abuse services , in the amount to be determined by the Probation Officer, based on
  ability to pay or availability of third -party payment .
  Defendant must submit his person , residence , place of business , vehicle , and any property or electronic devices under his
  control to a search on the basis that the probation officer has reasonable suspicion that contraband or evidence of a
  violation of the conditions of probation/supervised release may be found . The search must be conducted at a reasonable
  ti me and in a reasonable manner. Failure to submit to a search may be grounds for revocation. Defendant must inform any
  other residents that the premises may be subject to search pursuant to this condition .
i\O 245 B (Rev. 09/19)
                               Case 1:18-cr-00461-CM Document 43 Filed 06/23/20 Page 6 of 7
                         Judgment in a Crimin al Case
                         Sheet 5 - Crimi nal Monetary Penalties
                                                                                                                               6__
                                                                                                             Judgment - Page _ _     of       7__ _
 DEFE DANT: Ramon Palacios
 CASE NUMBER: 1:18CR00461- 001(CM)
                                                   CRIMINAL MONETARY PENAL TIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                Restitution                  Fine                   AVAA Assessment*        JVT A Assessment **
 TOTALS             $    100.00                $                            $                      $                       $



 0     The determination of restitution is deferred until                         . An Amended Judgment in a Criminal Case (A O 245C) will be
       entered after such determination .

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below .

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all non federal victims must be paid
       before the Un ited States is paid.

 1   ame of Payee                                                   Total Loss***                  Restitution Ordered     Priority or Percentage




 TOTALS                                 $                            0.00              $                     0.00


 D      Restitution amount ordered pursuant to plea agreement $

 0      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 !2(f). All of the payment options on Sheet 6 may be subject
        to pen alties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D th e interest requirement is waived for the               D fine       D restitution .
        D th e interest requirement for the            D     fine    D restitution is modifi ed as follows:

 * Amy, Vicky, and Andy Child Pomoiraph_y Victim Assistance Act of 20 18 , Pub. L. No. 115-299.
 ** Justice for Victims ofTraffickino Act of20l5 , Pub. L. No. 114-22 .
 * ** Findi ngs for the total amount of losses are required under Chapters I09A, I I 0, I I0A , and I 13A of Title 18 for offenses committed on
 or after September 13 , 1994, but before April 23 , 1996.
AO 245B (Rev 09/19)          Case
                      .Judgment        1:18-cr-00461-CM
                                in a Crimin al Case                    Document 43 Filed 06/23/20 Page 7 of 7
                      Sheet 6 - Schedule of Payments

                                                                                                                        .Judgment - Page     7      of       7
 DEFENDANT: Ramon Palacios
 CASE NUMBER: 1:18CR00461- 001(CM)


                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    [l]   Lump sum payment of$          100.00                   due immediately, balance due

            •     not later than                                        , or
            •     in accordance with
                                        •    C,
                                                      •    D,
                                                                   •     E, or       D F below; or

 B    •     Payment to begin immediatel y (may be combined with                   • c.           DD, or         D F below); or

 C    D     Payment in equal                          (e .g. weekly. monthlv. quarrer/_v)     installments of $                   over a period of
                          (e .g. mon rhs or years),   to commence                         (e.g. 3() or 6() dayl')   after the date of this judgment ; or

 D    D     Payment in equa l                         (e.g . week/_1•. monthly, quarter/_v)   installments of   $              over a period of
                          /e .g. m onths or years),   to commence                         (e.g. 3() or 6() days) after release from imprisonment to a
            term of supervi sion; or

 E    D     Payment during the term of supervised release will commence within _____ (e.g. 30 or 6() days) after re lease from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    D     Special instructions regard ing the payment of criminal monetary penalties:




 Un less the court has express ly ordered otherwise, if this jud_gment imposes imprisonment, paymen t of criminal monetary penalties is due during
 the period of imprisonment . All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inm ate
 Financial Respon sibi lity Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D    Joint and Several

      Case umber
      Defendant and Co-Defendant Names                                                            Joint and Several                   Corresponding Payee,
      (including. defendant number)                          Total Amount                              Amount                             if appropriate




D     The defendant shall pay the cost of prosecution .

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States :



Payments sha_ll be applied _in the following ord~r: (I) ~sse_ssment, (2) restitution principal , (3) restitution interest, (4) A VAA assessment,
(5) fine principal, (6) fine interest, (7) community restttut1on , (8) JVTA assessment, (9) penalties, and ( I 0) costs, including cost of
prosecutton and court costs.
